Exhibit 10.6

 

ASSURED GUARANTY LTD.
PERQUISITE POLICY

 

Effective February 9, 2012

 

--------------------------------------------------------------------------------


 

ASSURED GUARANTY LTD. PERQUISITE POLICY

 

CERTIFICATE

 

I, James M. Michener, General Counsel and Secretary of Assured Guaranty Ltd.,
hereby certify that the attached document is a full, true and complete copy of
the Assured Guaranty Ltd.  Perquisite Policy as in effect on February 9, 2012.

 

Dated this 24th day of April, 2012

 

 

/s/ James M. Michener

 

 

 

General and Secretary as Aforesaid

 

 

 

(Seal)

 

 

 

--------------------------------------------------------------------------------


 

Assured Guaranty Ltd. Perquisite Policy

 

This Assured Guaranty Ltd. Perquisite Policy (the “Policy”), established
February 9, 2012 (the “Effective Date”), sets forth the policies and procedures
of Assured Guaranty Ltd. and its affiliates (the “Company”) with respect to
establishing perquisites and designating those executives eligible to receive
the perquisites during such executives’ periods of employment by the Company.

 

1.               Eligibility for Perquisites

 

As of Effective Date, the Chief Executive Officer and those senior executive
officers of the Company designated by the Chief Executive Officer are eligible
to receive the perquisites set forth in Section 2 hereof. The Compensation
Committee of the Board of Directors of the Company (the “Committee”) has the
authority to make all determinations with respect to the eligibility of
executives to receive perquisites and the scope of such perquisites, including,
but not limited to, the authority to designate executives as eligible, to remove
executives from eligibility (including those designated as of the Effective Date
pursuant to this Section 1), and to limit the perquisites available to any
executive or group of executives. The Committee may delegate authority hereunder
to the Chief Executive Officer of the Company, except that the Committee shall
retain full authority to make any determination regarding the eligibility of the
Chief Executive Officer to receive perquisites and the scope of those
perquisites.

 

2.               Perquisites

 

The following perquisites shall be made available to each designated executive,
except as otherwise determined by the Committee, or with respect to senior
executive officers of the Company other than the Chief Executive Officer, except
as otherwise determined by the Chief Executive Officer:

 

·                  Reimbursement for the reasonable cost of any tax preparation
service and financial planning.

 

·                  Annual executive medical exam.

 

For those designated executives who are United States citizens or permanent
residents and who work in Bermuda, the following additional perquisites shall be
made available:

 

·                  Reimbursement for reasonable moving expenses for household
goods in relocating to Bermuda.  Upon the termination of an executive’s
employment for any reason (other than for Cause, as such term is defined within
the Assured Guaranty Ltd. Executive Severance Plan), the Company will

 

1

--------------------------------------------------------------------------------


 

reimburse the executive for reasonable moving expenses actually incurred to move
the executive’s household goods to the executive’s original port of departure,
or to another destination (provided that the amount reimbursed for moving to
another destination will not exceed the amount required to be reimbursed if the
executive returned to the executive’s original port of departure), provided that
such reimbursement rights apply only during the period ending on the last day of
the second taxable year following the year in which the executive’s termination
of employment occurs.

 

·                  Reimbursement of up to a maximum amount determined by the
Committee for the cost of suitable living accommodations in Bermuda. In the
event that the executive chooses to purchase a residence in Bermuda, the Company
will reimburse him only for the fair market rental value of said residence to
the same maximum amount per month, which amount shall be reviewed from time to
time in accordance with authorization from the Committee.

 

·                  Annual stipend of $15,000 per calendar year to cover cost of
travel by the executive and his or her family members to and from Bermuda.

 

·                  Reimbursement for initiation fees and annual dues at a club
in Bermuda selected by executive.

 

·                  Participation in the executive automobile program.

 

3.               Timing of Reimbursements

 

Payment of reimbursement amounts and the provision of in-kind benefits by the
Company under this Policy that constitute Deferred Compensation shall be subject
to the following:

 

·                  Such reimbursements shall be made promptly after the
executive submits reasonable evidence of having incurred the amounts subject to
reimbursement, provided that the executive is required to provide such evidence
no later than October 31 of the calendar year following the year in which such
expenses are incurred (or such earlier date that is generally applicable, or
such later date, established by the Company that is not later than the end of
the calendar year following the year in which such expenses are incurred), and
shall be paid by the Company not later than the last day of the calendar year
following the year in which such expenses are incurred.

 

·                  To the extent required to avoid accelerated recognition of
taxable income or imposition of additional tax under section 409A of the
Internal Revenue Code of 1986, as amended, the amount of expenses eligible for
reimbursement, or in-kind benefits provided, during the executive’s taxable year
may not affect

 

2

--------------------------------------------------------------------------------


 

the expenses eligible for reimbursement, or in-kind benefits to be provided, in
any other taxable year.

 

·                  The executive’s right to reimbursement or in-kind benefits is
not subject to liquidation or exchange for another benefit.

 

The term “Deferred Compensation” means payments or benefits that would be
considered to be provided under a nonqualified deferred compensation plan as
that term is defined in Treas. Reg. §1.409A-1.

 

4.               Amendment and Termination

 

The Committee has the authority to amend or terminate this Policy at any time.

 

3

--------------------------------------------------------------------------------

 